Case 19-25247-JNP        Doc 27      Filed 05/11/20 Entered 05/11/20 13:00:13         Desc Main
                                     Document     Page 1 of 3




                     United States Bankruptcy Court
                     _______________ District Of _______________
                                                 New Jersey

       Lori Ann Deslandes                              19-25247-JNP




   U.S. Bank National Association, as                 U.S. Bank Trust, N.A.,
   Trustee for Bungalow Series IV Trust               as Trustee of the Igloo Series IV Trust



                                                                               4
                                                                       $360,508.84
   SN Servicing Corporation                                            09/23/2019
   323 5th Street
   Eureka CA 95501
          (800) 603-0836                                      (800) 603-0836
                              0548                                               0548




      /s/ Michelle R. Ghidotti-Gonsalves                   5/11/2020
Case 19-25247-JNP      Doc 27   Filed 05/11/20 Entered 05/11/20 13:00:13         Desc Main
                                Document     Page 2 of 3




                    United States Bankruptcy Court
                    _______________ District Of _______________
                                                New Jersey


       Lori Ann Deslandes                       19-25247-JNP




            4

                                                   5/11/2020




   U.S. Bank Trust, N.A.,                                 U.S. Bank National Association, as
   as Trustee of the Igloo Series IV Trust                Trustee for Bungalow Series IV Trust


   SN Servicing Corporation                                SN Servicing Corporation
   323 5th Street                                          323 5th Street
   Eureka CA 95501                                         Eureka CA 95501
Case 19-25247-JNP             Doc 27       Filed 05/11/20 Entered 05/11/20 13:00:13                           Desc Main
                                           Document     Page 3 of 3
                                                                                                        (800) 603-0836
                                                                                       Para Español, Ext. 2660 o 2643
             323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
             EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                            Branch Office NMLS #9785



                                                                                                          April 9, 2020

                                                                               SnscLoanID0000300548
     LORIANN DESLANDES
     GREG DESLANDES
     136 E 13TH AVE
     PINE HILL NJ 08021



    RE: Loan Number:          0548
        Collateral: 136 EAST 13TH AVENUE; BOROUGH OF PINE HILL, NJ


                         NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF LOAN
    Dear Borrower:

    The Truth in Lending Act, 15 U.S.C. 1601, requires that borrowers receive a written Notice when their loan is
    assigned, sold or transferred. This assignment, sale or transfer does not change the terms of your loan or
    your contractual obligations as described in your loan documents. The information below describes the
    details of the assignment, sale or transfer of your mortgage loan:

      •   Date of Assignment, Sale or Transfer: March 30, 2020

      •   The transfer of ownership has been filed in the mortgage records for the county or local jurisdiction
          where the property securing this mortgage is located or registered with Mortgage Electronic
          Registration systems, Inc. whichever is applicable to this mortgage loan.


      •   A servicer is authorized to act on behalf of the owner/lender to handle the daily servicing of your loan.
          Your servicer collects payments for your account. If you have any questions about your loan,
          please contact your servicer at the telephone number, address or website listed below:

          Name:               SN Servicing Corporation
          Address:            323 Fifth Street, Eureka CA 95501
          Telephone Number: (800) 603-0836 (Toll free) 8:00 a.m. - 5:00 p.m. Pacific Time
          Website Address:    www.snsc.com

      •   An owner (also known as a "lender") is the person to whom the loan belongs. The identity of your new
          owner is:
          Name:               US Bank Trust National Association as Trustee of the Bungalow Series IV Trust
          Address:            7114 E Stetson Dr, Ste 250; Scottsdale, AZ 85251
          Telephone Number: (800) 603-0836

    Partial Payment:
    On behalf of the lender, the servicer may hold payments that are less than the full amount due (partial
    payments) in a separate account until you pay the rest of the payment, and then apply the full payment to your
    loan.

    If this loan is sold, your new lender may have a different policy.

    Please do not send payments to the owner listed above, as they will not be credited to your loan. Your
    monthly payments and all inquiries must be sent directly to your servicer, SN Servicing Corporation.
    The servicer has authority to act on the owner’s behalf with regard to the administration of your loan.
